                                                                                Case 2:20-cv-02586-GW-E Document 40 Filed 06/04/20 Page 1 of 3 Page ID #:285



                                                                                1   LATHROP GPM LLP
                                                                                2   Nancy Sher Cohen (State Bar No. 81706)
                                                                                      nancy.cohen@lathropgpm.com
                                                                                3   Ronald A. Valenzuela (State Bar No. 210025)
                                                                                4     ronald.valenzuela@lathropgpm.com
                                                                                    1888 Century Park East, Suite 1000
                                                                                5   Los Angeles, CA 90067
                                                                                6   Telephone: 310.789.4600
                                                                                    Facsimile: 310.789.4601
                                                                                7
                                                                                    Attorneys for Plaintiffs
                                                                                8

                                                                                9                              UNITED STATES DISTRICT COURT
                  1888 CENTURY PARK EAST, SUITE 1000




                                                                               10                         CENTRAL DISTRICT OF CALIFORNIA
                                                       LOS ANGELES, CA 90067




                                                                               11                                     WESTERN DIVISION
LATHROP GPM LLP




                                                                               12

                                                                               13
                                                                                    ARCONIC INC.; et al.
                                                                               14                                              Case No. 2:20-cv-02586-GW(Ex)
                                                                                                                Plaintiffs,
                                                                               15                                              STIPULATION TO EXTEND
                                                                                    vs.                                        TIME TO RESPOND TO INITIAL
                                                                               16                                              COMPLAINT BY NOT MORE
                                                                                    CAL-TRON PLATING, INC.; et al.
                                                                               17                                              THAN 30 DAYS (L.R. 8-3)
                                                                                                                Defendant.
                                                                               18                                              Complaint served: May 14, 2020
                                                                                                                               Current response date: June 4, 2020
                                                                               19
                                                                                                                               New response date: July 6, 2020
                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
 Case 2:20-cv-02586-GW-E Document 40 Filed 06/04/20 Page 2 of 3 Page ID #:286



 1           Pursuant to Central District Local Rule 8-3, Plaintiffs Arconic Inc., et al.
 2   (“Plaintiffs”) and Defendant Electronic Chrome & Grinding Co., Inc. (“Electronic
 3   Chrome”) hereby agree and stipulate as follows:
 4           1.    Plaintiffs filed their Complaint in this action on March 18, 2020.
 5           2.    Plaintiffs served Electronic Chrome with the Complaint on May 14,
 6   2020.
 7           3.    The current deadline for Electronic Chrome to respond to the Complaint
 8   is June 4, 2020.
 9           4.    Electronic Chrome has requested an additional 30 days to respond to the
10   Complaint.
11           5.    Plaintiffs have agreed to this extension.
12           6.    Electronic Chrome has not previously received an extension to respond to
13   the Complaint filed in this action.
14           NOW, THEREFORE, IT IS STIPULATED AND AGREED THAT: Electronic
15   Chrome shall have until July 6, 2020 to respond to Plaintiffs’ Complaint. Thirty days
16   from the current response deadline is July 4, 2020, which is a Saturday and a holiday.
17           The filer attests under Local Rule 5-4.3.4(a)(2)(i) that all other signatories
18   listed, and on whose behalf the filing is submitted, concur in the filing’s content and
19   have authorized the filing.
20

21    Date: June 3 ,2020                          LATHROP GPM LLP
22

23                                          By: /s/ Ronald A. Valenzuela
24                                                Ronald A. Valenzuela
25                                                Attorneys for Plaintiffs

26

27

28


                                                   1
 Case 2:20-cv-02586-GW-E Document 40 Filed 06/04/20 Page 3 of 3 Page ID #:287



 1   Date: June 3 ,2020                   LAW OFFICES OF THOMAS P.
 2
                                          SCHMIDT

 3
                                     By: /s/ Thomas P. Schmidt
 4
                                          Thomas P. Schmidt
 5                                        Attorneys for Defendant Electronic
 6                                        Chrome & Grinding Co., Inc.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          2
